CHARLES R. HOLLEY, Circuit Judge.
This cause having been heard upon plaintiff’s petition for change of custody or emancipation order and hearing having been held with due notice with both parties being present and the minor child, Jean Marie Spinner, being present, and the court having received testimony from each of them and having found it would *132be in the long range in the best interests of the minor child to relieve her parents of custody and to remove the disabilities of the minor child, which determination was agreed to by both parents and the child, it is thereupon ordered and adjudged —
That Jean Marie Spinner is hereby declared to be emancipated and that her disabilities of non-age are hereby removed.
That the defendant is hereby relieved of any obligation for support or maintenance on behalf of Jean Marie Spinner but will continue to pay $30 bi-weekly to the plaintiff for support of the remaining minor child in the home and to abide by the other terms and provisions of the final judgment.
That the plaintiff is hereby relieved of custody of Jean Marie Spinner and from any legal responsibility for her.